Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1492
                        Lower Tribunal No. 17-1358
                           ________________


                 Amersham Enterprises, Inc., et al.,
                                 Appellants,

                                     vs.

                       Carlos Hakim-Daccach,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

    Greenberg Traurig, P.A., and Elliot H. Scherker and Brigid F. Cech
Samole and Bethany J.M. Pandher, for appellants.

     Sequor Law, P.A., and Edward H. Davis, Jr., and Arnoldo B. Lacayo
and Amanda E. Finley and Christopher A. Noel, for appellee.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.